Citation Nr: 1218965	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-45 206	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  The Veteran also had subsequent service with a reserve component.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal was thereafter transferred to the RO in Houston, Texas.  

In February 2012 the Veteran, without good cause, failed to show for the video hearing that he had requested in connection with his appeal.  Therefore, the Board finds that VA adjudication of the current appeal may go ahead without scheduling him for another hearing. 

The claim for service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The more probative, competent, and credible evidence of record demonstrates that the Veteran has a low back disability diagnosed as degenerative changes of the lumbar spine that results from his military service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were caused by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

However, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his current low back disability was caused by his work as a mechanic while on active duty and has continued ever since that time.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to medical evidence diagnosing a current disability, in letters staring in December 2008, Andrew P. Ortega, M.D., diagnosed the Veteran with degenerative changes of the lumbar spine.  Therefore, the Board finds that the competent and credible evidence of record shows that the claimant has medical evidence of a current disorder.  38 C.F.R. § 3.303(a); Hickson, supra. 

As to evidence of an in-service incurrence of the injury, the Veteran's DD-214 lists his occupational specialty as auto mechanic.  Moreover, a service treatment record dated in December 1969 documents the Veteran's complaints and treatment for a back ache.  Furthermore, the Board finds that the Veteran is competent and credible to report on what he observes and feels such as the symptoms of a low back disability, including pain and limitation of motion since the December 1969 complaint, even when not documented in his service treatment records because these symptoms come to him through his own senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since the Court in Hickson, supra, held that evidence of an in-service incurrence of a disease or injury may be established by medical and/or lay evidence and the Veteran has both, the Board also finds that the record contains competent and credible evidence of an in-service injury.  38 C.F.R. § 3.303(a); Hickson, supra.  

As to medical evidence of a nexus between the in-service injury and the current disability, Dr. Ortega in a number of letters opined that the Veteran's current low back disability was due to his military service.  See letters dated in March 2008, December 2008, and February 2010.  Specifically, in the most recent February 2010 letter, he opined as follows:

[the Veteran] has a history of low back pain . . . which he relates to his military service and his job [at that time as a] power generator mechanic and heavy equipment mechanic . . . I did review available [service treatment] records and [at] an office visit [on December 3, 1969,] there was documentation of backache . . . He has had episodic pain and x-rays obtained in our office revealed degenerative changes of the Lumbar Spine which could be consistent with past problems and back pain.  It is likely that these conditions began at that time [in service.]

This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the record contains medical evidence establishing a link between a current low back disability (i.e., his degenerative changes of the lumbar spine) and an in-service injury.  See 38 C.F.R. § 3.303(a); Hickson, supra. 

Accordingly, the Board finds that the record shows medical evidence of a current low back disability diagnosed as degenerative changes of the lumbar spine, competent and credible evidence of an in-service injury, and medical evidence establishing a link between the current degenerative changes of the lumbar spine and military service.  8 C.F.R. § 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Hickson, supra. 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the evidence supports a grant of service connection for a low back disability diagnosed as degenerative changes of the lumbar spine.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative changes of the lumbar spine, is granted.


REMAND

As to the claim of entitlement to service connection for bilateral carpal tunnel syndrome, while the Veteran claims it was caused by his repetitive work as a mechanic while on active duty, the post-service record also shows that in August 2000 he told Dr. Ortega that he was going to file a Workers Compensation claim in connection with his bilateral carpal tunnel syndrome and the record contains a December 2000 letter memorializing his claim for Workers Compensation because of his bilateral carpal tunnel syndrome.  However, neither a request for his Workers Compensation records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

A review of the record on appeal reveals that the Veteran had post-February 1972 service with a reserve component.  However, neither the dates of this service nor any possible reserve component treatment records have been obtained.  Therefore, the Board finds that a remand is also required to obtain this information and records.  Id.

A review of the record on appeal also reveals that the Veteran receives ongoing treatment from Dr. Ortega.  However, his post-August 2008 treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status his contemporaneous treatment records from Dr. Ortega should be obtained and associated with the record.  Id.

Following issuance of the March 2010 supplemental statement of the case, the RO received an April 2010 letter from Dr. Ortega that addresses, among other things, the origins of the Veteran's bilateral carpal tunnel syndrome.  Therefore, the Board finds that this letter was additional pertinent evidence.  Accordingly, the Board finds that a remand is also required for a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Lastly, the Board notes that in March 2008 and February 2010 letters, Dr. Ortega provided opinions in which he related the Veteran's current carpal tunnel syndrome to his military service.  However, given the fact that a clear rationale was not provided with respect to the claim for service connection for carpal tunnel syndrome, the Board does not find them sufficient.  Nonetheless, given these opinions and the above development and the Veteran's post-service claim for Workers Compensation because of bilateral carpal tunnel syndrome, the Board finds that while the appeal is in remand status a medical opinion should be obtained as to the origins of his bilateral carpal tunnel syndrome.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).





Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associated with the record all of the Veteran's records in connection with his claim and any subsequent award of Workers Compensation for bilateral carpal tunnel syndrome including copies of all decisions and medical records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associated with the record verification of all Veteran's post-February 1972 service dates with a reserve component and any outstanding reserve component treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associated with the record all of his post-August 2008 records from Dr. Ortega.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a neurological examination to ascertain the origins of his bilateral carpal tunnel syndrome.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the carpal tunnel syndrome in either the right and/or left upper extremity was caused by the Veteran's active duty or has continued since service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his carpal tunnel syndrome (i.e., tingling and numbness in his hands) while on active duty and since that time even when his service treatment records are negative for symptoms of or a diagnosis of the disorder; the fact that the Veteran worked while on active duty as a mechanic and he also has worked as a mechanic since his separation from active duty; the August 2000 and February 2010 letters from Dr. Ortega in which he opined that the Veteran's carpal tunnel syndrome was due to service; and the December 2000 Workers Compensation claim.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received since the March 2010 SSOC including the February 2010 letter from Dr. Ortega, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


